BLOODWORTH, Justice.
Petition of State for writ of certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Leroy Wilson v. State, 57 Ala.App. 124, 326 So.2d 314.
The Court of Criminal Appeals, in its decision, orders “this case is remanded to the trial court to refer Appellant to a probation officer for investigation.” In ordering referral to a probation officer, the decision and judgment is not in accord with our judgment and decision in Ex parte State of Alabama, ex rel. Attorney General (In re: Edwards, Alias v. State of Alabama) 294 Ala. 358, 317 So.2d 512.
On authority of, and in accordance with, Edwards, supra, the petition is denied.
Writ denied.
HEFLIN, C. J., MERRILL, MADDOX, JONES, SHORES and EMBRY, JJ., and COLQUITT, Circuit Judge, sitting specially, concur.
FAULKNER, J., dissents.
ALMON, J., not sitting.